     Case 3:20-cv-00445-BAS-JLB Document 13 Filed 07/08/20 PageID.876 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEITH THOMAS,                                       Case No.: 20cv0445 BAS (JLB)
12                                     Petitioner,
                                                         ORDER: (1) GRANTING MOTION
13   v.                                                  TO PROCEED IN FORMA
                                                         PAUPERIS; and (2) DISMISSING
14   MARCUS POLLARD, Warden,
                                                         CASE WITHOUT PREJUDICE AND
15                                   Respondent.         WITH LEAVE TO AMEND
16
17   I.    INTRODUCTION
18         On January 27, 2020, Petitioner Keith Thomas filed a Petition for Writ of Habeas
19   Corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) The Court dismissed the action without
20   prejudice and with leave to amend on March 13, 2020 because Petitioner sought to
21   challenge two separate state court judgments in one habeas corpus petition and because he
22   had failed to either pay the $5.00 filing fee or file a motion to proceed in forma pauperis
23   (“IFP”). (ECF No. 2.) Petitioner was given until May 19, 2020 to file an amended petition
24   that cured the pleading deficiencies outlined in the Court’s Order, and either pay the $5.00
25   filing fee or file a motion to proceed IFP. (Id.)
26         On April 1, 2020, Petitioner filed a First Amended Petition. (ECF No. 3.) Petitioner
27   did not, however, pay the $5.00 filing fee or file a motion to proceed IFP. The Court
28   advised Petitioner that the case could not proceed unless he satisfied the filing fee

                                                     1
                                                                                 20cv0445 BAS (JLB)
     Case 3:20-cv-00445-BAS-JLB Document 13 Filed 07/08/20 PageID.877 Page 2 of 5



 1   requirement, and he was reminded of the May 19, 2020 deadline. (ECF No. 4.) Petitioner
 2   did not pay the $5.00 filling fee or file a motion to proceed IFP by the deadline, and thus
 3   the Court ordered that the case be closed. (ECF No. 5.)
 4          On June 18, 2020, Petitioner filed a Notice of Appeal in the Ninth Circuit Court of
 5   Appeals. (ECF No. 7.) Petitioner then filed a motion to proceed IFP in his case in front of
 6   this Court on June 22, 2020. (ECF No. 9.) This Court asked the Ninth Circuit for a limited
 7   remand in order to consider Petitioner’s motion to proceed IFP, which the Ninth Circuit
 8   granted. (ECF Nos. 10, 12.)
 9   II.    MOTION TO PROCEED IN FORMA PAUPERIS
10          Petitioner filed a motion to proceed IFP together with a trust account statement from
11   the institution in which he is incarcerated which shows that he has no funds in his trust
12   account at the facility in which he is presently confined. Petitioner cannot afford the $5.00
13   filing fee. Thus, the Court GRANTS Petitioner’s application to proceed in forma pauperis.
14   The Clerk of the Court shall file the petition without prepayment of the filing fee.
15   III.   FAILURE TO ALLEGE A COGNIZABLE FEDERAL CLAIM
16          In accordance with Rule 4 of the rules governing § 2254 cases, Petitioner has failed
17   to allege that his state court conviction or sentence violates the Constitution of the United
18   States.
19          28 U.S.C. § 2254(a) sets forth the following scope of review for federal habeas
20   corpus claims:
21                       The Supreme Court, a Justice thereof, a circuit judge, or a
                  district court shall entertain an application for a writ of habeas
22
                  corpus in behalf of a person in custody pursuant to the judgment
23                of a State court only on the ground that he is in custody in
                  violation of the Constitution or laws or treaties of the United
24
                  States.
25
26   28 U.S.C. § 2254(a); see Hernandez v. Ylst, 930 F.2d 714, 719 (9th Cir. 1991); Mannhalt
27   v. Reed, 847 F.2d 576, 579 (9th Cir. 1988); Kealohapauole v. Shimoda, 800 F.2d 1463,
28   1464-65 (9th Cir. 1986). Thus, to present a cognizable federal habeas corpus claim under

                                                   2
                                                                                 20cv0445 BAS (JLB)
     Case 3:20-cv-00445-BAS-JLB Document 13 Filed 07/08/20 PageID.878 Page 3 of 5



 1   § 2254, a state prisoner must allege both that he is in custody pursuant to a “judgment of a
 2   State court,” and that he is in custody in “violation of the Constitution or laws or treaties
 3   of the United States.” See 28 U.S.C. § 2254(a).
 4         Here, Petitioner claims the state courts improperly applied California Penal Code
 5   § 1170.126 to his case. (“Am. Pet.,” ECF No. 3 at 6.) In no way does Petitioner claim he
 6   is “in custody in violation of the Constitution or laws or treaties of the United States.” See
 7   28 U.S.C. § 2254.
 8         Further, the Court notes that Petitioner cannot simply amend his Petition to state a
 9   federal habeas claim and then refile the amended petition in this case. He must exhaust
10   state judicial remedies before bringing his claims via federal habeas. State prisoners who
11   wish to challenge their state court conviction must first exhaust state judicial remedies. 28
12   U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). To exhaust state
13   judicial remedies, a California state prisoner must present the California Supreme Court
14   with a fair opportunity to rule on the merits of every issue raised in his or her federal habeas
15   petition. See 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133–34. Moreover, to
16   properly exhaust state court judicial remedies a petitioner must allege, in state court, how
17   one or more of his or her federal rights has been violated. The Supreme Court in Duncan
18   v. Henry, 513 U.S. 364 (1995) reasoned: “If state courts are to be given the opportunity to
19   correct alleged violations of prisoners’ federal rights, they must surely be alerted to the fact
20   that the prisoners are asserting claims under the United States Constitution.” Id. at 365–
21   66. For example, “[i]f a habeas petitioner wishes to claim that an evidentiary ruling at a
22   state court trial denied him the due process of law guaranteed by the Fourteenth
23   Amendment, he must say so, not only in federal court, but in state court.” Id.
24         Additionally, the Court cautions Petitioner that under the Antiterrorism and
25   Effective Death Penalty Act of 1996, a one-year period of limitation shall apply to a petition
26   for a writ of habeas corpus by a person in custody pursuant to the judgment of a State court.
27   The limitation period shall run from the latest of:
28                       (A) the date on which the judgment became final by the

                                                    3
                                                                                    20cv0445 BAS (JLB)
     Case 3:20-cv-00445-BAS-JLB Document 13 Filed 07/08/20 PageID.879 Page 4 of 5



 1                conclusion of direct review or the expiration of the time for
                  seeking such review;
 2
 3                      (B) the date on which the impediment to filing an
                  application created by State action in violation of the
 4
                  Constitution or laws of the United States is removed, if the
 5                applicant was prevented from filing by such State action;
 6
                          (C) the date on which the constitutional right asserted was
 7                initially recognized by the Supreme Court, if the right has been
                  newly recognized by the Supreme Court and made retroactively
 8
                  applicable to cases on collateral review; or
 9
                        (D) the date on which the factual predicate of the claim or
10
                  claims presented could have been discovered through the
11                exercise of due diligence.
12
13   28 U.S.C. § 2244(d)(1)(A)–(D).
14         The Court also notes that the statute of limitations does not run while a properly filed
15   state habeas corpus petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183
16   F.3d 1003, 1006 (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding
17   that “an application is ‘properly filed’ when its delivery and acceptance [by the appropriate
18   court officer for placement into the record] are in compliance with the applicable laws and
19   rules governing filings”). However, absent some other basis for tolling, the statute of
20   limitations does run while a federal habeas petition is pending. Duncan v. Walker, 533
21   U.S. 167, 181–82 (2001).
22
23
24
25
26
27
28   ///

                                                   4
                                                                                  20cv0445 BAS (JLB)
     Case 3:20-cv-00445-BAS-JLB Document 13 Filed 07/08/20 PageID.880 Page 5 of 5



 1   III.   CONCLUSION
 2          Based on the foregoing, the Court GRANTS Petitioner’s motion to proceed in forma
 3   pauperis and DISMISSES this action without prejudice and with leave to amend. To have
 4   this case reopened, Petitioner must, no later than September 11, 2020, file a Second
 5   Amended Petition that cures the pleading deficiencies set forth above. The Clerk of Court
 6   is directed to mail Petitioner a blank Second Amended Petition form together with a copy
 7   of this Order.
 8          IT IS SO ORDERED.
 9   DATED: July 8, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                              20cv0445 BAS (JLB)
